 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   PEDRO RODRIGUEZ,                                  No. 1: 18-cv-01565-DAD-JLT
12                       Plaintiff,
                                                       ORDER GRANTING MOTION FOR
13           v.                                        RECONSIDERATION, VACATING ORDER
                                                       ADOPTING FINDINGS AND
14   AGOSTINI, et al.,                                 RECOMMENDATIONS AND JUDGMENT
                                                       ENTERED ON AUGUST 2, 2019, AND
15                       Defendants.                   PERMITTING PLAINTIFF TO FILE
                                                       OBJECTIONS WITHIN TWENTY-ONE DAYS
16

17                                                     (Doc. No. 11)

18           Plaintiff Pedro Rodriguez is a state prisoner proceeding pro se and in forma pauperis in
19   this civil rights action pursuant to 42 U.S.C. § 1983.
20           On April 29, 2019, the assigned magistrate judge issued an order to show cause why the
21   case should not be dismissed due to plaintiff’s failure to exhaust his administrative remedies prior
22   to filing suit as required. (Doc. No. 7.) The order to show cause was mailed to plaintiff’s address
23   of record but was returned to the court by the U.S. Postal Service as undeliverable. Plaintiff did
24   not respond to the order to show cause within the fourteen days allotted and the assigned

25   magistrate judge subsequently issued findings and recommendations on May 24, 2019

26   recommending dismissal due to plaintiff’s failure to exhaust his administrative remedies. (Doc.

27   No. 8 at 1.)

28   /////
                                                       1
 1           On August 2, 2019, this court issued an order adopting the findings and recommendations
 2   and dismissing this action. (Doc. No. 9.) At the time the findings and recommendations were
 3   adopted, plaintiff had not filed objections thereto, and the period to file objections had passed.
 4   (Id. at 2.)
 5           On August 14, 2019, plaintiff filed a motion to vacate the court’s dismissal order on
 6   grounds of lack of notice, stating that he did not receive any of the court’s orders and
 7   independently learned of the dismissal of this action on or about August 10, 2019. (Doc. No. 11
 8   at 1.) Plaintiff contends that the lack of notice was “a result of factors beyond Petitioner’s
 9   control” including the U.S. Post Office and/or Valley State Prison’s failure to forward notices
10   from the court to plaintiff at the address he provided. (Id.) Plaintiff also states in his motion that
11   he was unable to communicate with the court because his legal property was confiscated by
12   prison officials due to safety concerns. (Id. at 2.) Plaintiff’s present motion to vacate dismissal is

13   based on Rule 60(b)(6) of the Federal Rules of Civil Procedure. (Id. at 1.) As such, the court

14   construes plaintiff’s notice as a motion for reconsideration and a request to file objections to the

15   findings and recommendations.

16           Rule 60(b) provides that “[o]n motion and upon such terms as are just, the court may

17   relieve a party . . . from a final judgment, order, or proceeding for the following reasons: (1)

18   mistake, inadvertence, surprise, or excusable neglect; . . . or (6) any other reason justifying relief

19   from the operation of judgment.” Relief under Rule 60 “is to be used sparingly as an equitable

20   remedy to prevent manifest injustice and is to be utilized only where extraordinary circumstances

21   . . .” exist. Harvest v. Castro, 531 F.3d 737, 749 (9th Cir. 2008) (internal quotations marks and

22   citation omitted) (addressing reconsideration under Rules 60(b)(1)-(6)). The moving party “must

23   demonstrate both injury and circumstances beyond his control . . ..” Id. (internal quotation marks

24   and citation omitted). Further, Local Rule 230(j) requires, in relevant part, that plaintiff show

25   “what new or different facts or circumstances are claimed to exist which did not exist or were not

26   shown” previously, “what other grounds exist for the motion,” and “why the facts or

27   circumstances were not shown” at the time the substance of the order which is objected to was

28   considered.
                                                        2
 1           “A motion for reconsideration should not be granted, absent highly unusual
 2   circumstances, unless the district court is presented with newly discovered evidence, committed
 3   clear error, or if there is an intervening change in the controlling law,” and it “may not be used to
 4   raise arguments or present evidence for the first time when they could reasonably have been
 5   raised earlier in the litigation.” Marlyn Nutraceuticals, Inc. v. Mucos Pharma GmbH & Co., 571
 6   F.3d 873, 880 (9th Cir. 2009) (internal quotations marks and citations omitted) (emphasis in
 7   original).
 8           Based on plaintiff’s representation that he did not receive any of the court’s orders and out
 9   of an abundance of caution and in the interest of justice, the court will vacate the judgment and
10   grant plaintiff an opportunity to file objections to the findings and recommendations issued on
11   May 24, 2019.1 See Luna v. Vasquez, No. CV F 05-1228 LJO DLB HC, 2008 WL 345868, at *1
12   (E.D. Cal. Feb. 6, 2008) (vacating judgment, because petitioner informed the court that he never

13   received a copy of the findings and recommendations, and permitting petitioner an opportunity to

14   object); Kentz v. Ellis, No. CV F 06-0166 AWI SMS HC, 2008 WL 2421632, at *1 (E.D. Cal.

15   June 13, 2008) (same); Nguyen v. Giurbino, No. 05CV2287 WQH (WMC), 2007 WL 3407364, at

16   *2 (S.D. Cal. Nov. 14, 2007) (granting Rule 60(b) motion, because petitioner contended that he

17   never received a copy of the report and recommendation and therefore had no opportunity to file

18   objections, and permitting petitioner an opportunity to object).

19           Accordingly,

20           1.     The court’s order, adopting findings and recommendations and dismissing the

21                  action, issued on August 2, 2019 (Doc. No. 9) is vacated;

22   /////

23
     1
        The findings and recommendations were served by mail at plaintiff’s address of record on May
24   24, 2019 and were not returned to the court as undeliverable. However, the docket reflects that
25   the order to show cause, served by mail on April 29, 2019, was returned as undeliverable because
     plaintiff was “[o]ut to Court 5/15-16, 5/20-22.” Because the findings and recommendations were
26   issued and served two days after plaintiff was “out to court,” it is likely that plaintiff did not
     receive a copy of the court’s order due to circumstances out of his control and therefore did not
27   have an opportunity to file objections. However, plaintiff is also cautioned that if he were to be
     transferred during the course of this litigation, it is his obligation to keep the court apprised of his
28
     current address of record. See Local Rule 183(b).
                                                          3
 1          2.      Within twenty-one (14) days from the date of service of this order, plaintiff may
 2                  file objections2 to the findings and recommendations (Doc. No. 8); and,
 3          3.      Failure to file timely objections will result in a final order adopting the findings
 4                  and recommendations and dismissing this action.
 5
     IT IS SO ORDERED.
 6

 7       Dated:    October 3, 2019
                                                        UNITED STATES DISTRICT JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
     2
       In his objections, plaintiff is directed to address if he has exhausted his administrative remedies
27   regarding his action pursuant to the Eighth Amendment, which stems from the alleged removal of
     his cane, request for medical shoes, and suspension of his pain management medication. (See
28
     Doc. Nos. 1, 7.)
                                                         4
